Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.155 Filed 07/07/20 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                 Criminal Case No. 13-20487
      v.
                                               Hon. Gershwin A. Drain

THOMAS RODELL-HAROLD MILLS,

                    Defendant.
                                         /

      THOMAS MILLS’S SUPPLEMENTAL BRIEF IN SUPPORT OF
           MOTION FOR COMPASSIONATE RELEASE

      The COVID-19 pandemic is devastating the Bureau of Prisons. In short order,

more than 7,310 incarcerated people and 793 staff members have contracted the virus.1

Ninety-four incarcerated people and one staff member have died.2 The spread of the

virus is not under control.

      Thomas Rodell-Harold Mills is particularly vulnerable as an obese Black man

who has hypertension and asthma. He respectfully moves this Court pursuant to 18

U.S.C. § 3582(c)(1)(A)(i): (1) for a compassionate release order reducing his sentence to

time served because his medical condition renders him particularly susceptible to

complications from COVID-19; (2) that the remaining period of his 36-month sentence


1
  Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
visited July 7, 2020).
2
  Id.
                                       1
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.156 Filed 07/07/20 Page 2 of 26




be converted to home confinement as a condition of supervised release; and (3) that he

be allowed to quarantine at home for the recommended fourteen days instead of

remaining at the BOP facility. In the alternative, he asks for a judicial recommendation

for home confinement under 18 U.S.C. § 3624(c)(2), as extended by the CARES Act

§ 12003(b)(2).

                                  BACKGROUND

      While serving a term of supervised release, police found Mr. Mills with a firearm,

and he was charged in federal court. That case was assigned to Judge Victoria A.

Roberts. There were no allegations of violence for this underlying offense. Police

approached Mr. Mills and his friend at a car wash, he removed the gun from his

waistband, tossed it, and calmly walked away. (PSR ¶ 11.) Mr. Mills accepted full

responsibility for his conduct, and Judge Roberts sentenced him to serve a three-year

term of incarceration to be followed by a two-year term of supervised release. United

States v. Mills, No. 17-cr-20698, Dkt. # 17, PgID 73–74.

      Subsequently, Mr. Mills accepted responsibility for violating the conditions of his

supervised release. This his Court sentenced him to serve 12 months’ imprisonment

consecutive to Judge Roberts’s three-year sentence with no supervision to follow.

(R. 39, SVR Judgment, PgID 127.)

      Mr. Mills has served 65% of his aggregate sentence. (Ex. A, Inmate Data at 4)

The BOP anticipates his release on February 25, 2021. He will be eligible for home

detention on October 3, 2020. Mr. Mills’s case manager informed him that he is
                                           2
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.157 Filed 07/07/20 Page 3 of 26




scheduled to be released to a halfway house at the end of August or beginning of

September 2020.

                                 LEGAL STANDARD

       Under the First Step Act of 2018 (1SA), this Court can and should reduce

Mr. Mills’s sentence. Compassionate release is appropriate when: (1) “extraordinary

and compelling reasons warrant” reduction; and (2) the reduction is consistent with

Sentencing Commission “policy statements” found in U.S.S.G. § 1B1.13. See 18 U.S.C.

§ 3582(c)(1)(A). The Commission set forth three categories qualifying as extraordinary

and compelling: terminal medical conditions, medical debilitation, and family

circumstances. U.S.S.G. § 1B.13 cmt.1(A)–(C). Recognizing these categories might not

encompass all compelling reasons, the Commission added “other reasons”—which

may act “in combination” with the other categories or be wholly independent. See

U.S.S.G. § 1B1.13 cmt.1(D).

       But these policy statements were last revised before the 1SA, and so “[t]here is

no policy statement applicable to motions for compassionate release filed by

defendants under the [1SA].”3 The 1SA broadened courts’ discretion to use Application

Note 1(D) of U.S.S.G. § 1B1.13 to decide what “extraordinary and compelling




3
  United States v. Beck, 425 F. Supp. 3d 573, 579–80 (M.D.N.C. 2019); see also United States
v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020) (“[T]he Commission never
harmonized its policy statement with the [1SA].”); United States v. Gagne, 2020 WL
1640152, *2 (D. Conn. Apr. 2, 2020), appeal pending, No. 20-1169 (2d Cir.).
                                               3
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.158 Filed 07/07/20 Page 4 of 26




circumstances” are4 and if compelling reasons other than age, medical conditions, or

family circumstances exist.5

                                      ARGUMENT

         COVID-19 is ravaging the BOP. People in federal custody cannot take

appropriate hygienic and social-distancing measures to protect themselves from

infection. These are extraordinary times. And Mr. Mills’s health conditions make him

particularly vulnerable.

    I.      Mr. Mills has exhausted administrative remedies and 30 days have
            passed

         An incarcerated person may file a motion once he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. of § 3582(c)(1)(A)

(emphasis added).

         More than 30 days have passed since Mr. Mills first requested compassionate

release. On May 11, 2020, Mr. Mills petitioned the warden for consideration for


4
  United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020); accord United States
v. Redd, 2020 WL 1248493, *6 (E.D. Va. Mar. 16, 2020); United States v. Bradshaw, 2019
WL 7605447, *3 (M.D.N.C. Sept. 12, 2019).
5
  See, e.g., United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL 1248493, at *8 (E.D. Va.
Mar. 16, 2020) (“[A] court may find . . . that extraordinary and compelling reasons exist
based on facts and circumstances other than those set forth in U.S.S.G. § 1B1.13 cmt.
n.1(A)-(C) . . . .”); United States v. Perez, No. 88-10094-JTM, 2020 WL 1180719, at *2 (D.
Kan. Mar. 11, 2020) (same); United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL
806121, at *3 (D. Utah Feb. 18, 2020) (same).
                                                  4
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.159 Filed 07/07/20 Page 5 of 26




compassionate release. (Ex. B, Request) His request was rejected the same day. (Id.)

More than 30 days have passed since he submitted the request, so this Court has the

power to consider and grant the motion.

    II.      The COVID-19 Pandemic and Mr. Mills’s Health Conditions Are
             Reasons to Grant Compassionate Release

          Mr. Mills’s longstanding asthma, high blood pressure, body mass index (BMI),

and race put him at increased risk of severe complications from COVID-19, up to and

including death. These conditions and his continued incarceration during this pandemic

“substantially diminish[] the ability of [Mr. Mills] to provide self-care within the

environment of a correctional facility.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).6 These

circumstances are also “extraordinary and compelling.” See U.S.S.G. § 1B1.13 cmt.1(D).

          The COVID-19 pandemic is an unprecedented health crisis. COVID-19 is an

extremely dangerous viral respiratory illness caused by a novel coronavirus.7 The best

estimate for its overall fatality rate “is 5–35 times the fatality associated with influenza




6
  United States v. Atkinson, 2020 WL 1904585, at *3 (D. Nev. Apr. 17, 2020) (“The
presence of COVID-19 . . . necessitates a more expansive interpretation of what self-
care means”); United States v. Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich.
May 21, 2020) (Edmunds, J.); United States v. Hunt, No. 18-20037, 2020 WL 2395222
(E.D. Mich. May 12, 2020) (Hood, C.J.); United States v. Reddy, No. 13-CR-20358, 2020
WL 2320093 (E.D. Mich. May 11, 2020) (Leitman, J.); United States v. Amarrah, No. 17-
20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020) (Levy, J.).
7
  See CDC, What you need to know about coronavirus disease 2019 (COVID-19), available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf
(last visited July 7, 2020); see also NewScientist, Covid-19 (Apr. 14, 2020), available at
https://www.newscientist.com/term/covid-19/.
                                             5
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.160 Filed 07/07/20 Page 6 of 26




infection.” (Ex. C, Beyrer Dec. ¶ 5.)8 A person’s likelihood of dying from this disease

varies depending on two key factors: (1) their demographic profile and (2) the

environment where they live. Mr. Mills is particularly vulnerable.

    A. COVID-19 and Mr. Mills’s health and demographics put him at risk

       Hypertension. Mr. Mills suffers from hypertension, which is categorized as a

regular blood pressure above 120/80.9 At his most recent visit to the medical

department, Mr. Mills’s blood pressure was 133/97 and 155/109. (Ex. D, Medical

Records, MILLS_051.) To manage his high blood pressure, Mr. Mills is prescribed

Amlodipine (5 mg) and Hydrochorothiazide (25 mg) (Id., MILLS_055.) During visits to

health services on May 1, 2020, and April 26, 2020, he reported having headaches nearly

every day. (Id., MILLS_52, 57.)

       Mr. Mills’s hypertension renders him more susceptible to COVID-19. Although

the CDC does not specifically list hypertension as a risk factor for a severe case of

COVID-19,10 evidence is mounting that high blood pressure is the most common




8
  See also Nick Wilson et al., Case-Fatality Risk Estimates for COVID-19 Calculated by Using
a Lag Time for Fatality, 26(6) EID Journal (June 2020), available at
https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.
9
   Nancy A. Anoruo, M.D., M.P.H., Having high blood pressure may make coronavirus more
dangerous, ABC News (Jun. 1, 2020), https://abcnews.go.com/US/high-blood-
pressure-make-coronavirus-dangerous/story?id=70991996.
10
    See CDC, People Who Are at Higher Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last accessed May 29, 2020).
                                               6
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.161 Filed 07/07/20 Page 7 of 26




comorbidity for persons admitted to the hospital in the U.S. for COVID-19 treatment.11

In one study, 63% of patients with COVID-19 in the ICU had baseline hypertension.12

The CDC also analyzed clinical COVID-19 data from China and concluded that case

fatality was higher for patients with hypertension.13 Of patients in China with no

reported underlying medical conditions, the case fatality rate was 0.9%; for those with

hypertension, the case fatality rate was approximately 6%.14 Recognizing this research,

on June 25, 2020, the CDC updated its guidance to people of any age to reflect research

showing that “[h]aving other cardiovascular or cerebrovascular disease, such as

hypertension (high blood pressure) or stroke, may increase your risk of severe illness

from COVID-19.”15


11
   See Safiya Richardson et al., Presenting Characteristics, Comorbidities, and Outcomes Among
5700 Patients Hospitalized With COVID-19 in the New York City Area, J. of the Am. Med.
Ass’n (Apr. 22, 2020) (listing hypertension as the most common comorbidity, present
in 56.6% of cases studied), available at https://jamanetwork.com/journals/jama/fulla
rticle/2765184 (“New York City Study”); Ex. D, Goldenson Decl. ¶ 28a & n.12; Ex. F,
Amon Decl. ¶ 8.
12
   Nancy A. Anoruo, M.D., M.P.H., Having high blood pressure may make coronavirus more
dangerous, ABC News (Jun. 1, 2020), https://abcnews.go.com/US/high-blood-
pressure-make-coronavirus-dangerous/story?id=70991996.
13
   See CDC, Interim Clinical Guidance for Management of Patients with Coronavirus Disease
(COVID-19), available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-
guidance-management-patients.html (last visited July 7, 2020) (listing hypertension as
condition “associated with increased illness severity and adverse outcomes”).
14
   Id.
15
    CDC, People Who Need Extra Precautions: People of Any Age with Underlying Medical
Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus
%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#serious-
heart-conditions (last visited July 6, 2020).
                                              7
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.162 Filed 07/07/20 Page 8 of 26




      For these reasons, numerous have concluded that the combination of

hypertension, COVID-19, and a custodian setting create “extraordinary and compelling

reasons” to grant compassionate release.16

      Asthma. Mr. Mills has also struggled with asthma since childhood. (PSR ¶ 63.)

That struggle continues today; doctors continue to prescribe him an Albuterol Inhaler.

(Ex. D, Medical Records, MILLS_90.)

      Asthma is an incurable respiratory disease. The American Academy of Allergy

Asthma and Immunology explains, “[i]f you have asthma your airways are always

inflamed. They become even more swollen and the muscles around the airways can

tighten when something triggers” symptoms “mak[ing] it difficult for air to move in

and out of the lungs.”17 When this happens, an asthmatic person experiences coughing,

wheezing, shortness of breath and/or chest tightness.18 “People with moderate to

severe asthma may be at higher risk of getting very sick from COVID-19. COVID-19

can affect your respiratory tract (nose, throat, lungs), cause an asthma attack, and




16
   See, e.g., United States v. Ullings, No. 1:10-cr-00406, 2020 WL 2394096 (N.D. Ga. May
12, 2020) (hypertension and obesity); United States v. Foreman, No. 3:19-cr-62 (VAB)
2020 WL 2315908 (D. Conn. May 11, 2020) (hypertension and obesity); United States v.
Quintero, No. 08-CR-6007L, ___ F.Supp.3d ___, 2020 WL 2175171 (W.D.N.Y. May 6,
2020) (diabetes, a compromised immune system, obesity, and hypertension).
17
   Asthma Overview, AAAAI, https://www.aaaai.org/conditions-and-
treatments/asthma (last visited July 7, 2020).
18
   Id.
                                                  8
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.163 Filed 07/07/20 Page 9 of 26




possibly lead to pneumonia and acute respiratory disease.”19 Because of the heightened

risks of a COVID-19 infection that asthmatics face, numerous courts have granted

compassionate release to those with asthma.20

      Body Mass Index. A BMI that is above 29.9 moves an individual from a

category of overweight to obese. Standing 5’9” and weighing 246.0 lbs., Mr. Mills’s BMI

is 34.3.21 (Ex. D, Medical Records, MILLS_072.)

      The CDC’s initial list of risk groups identified severely obese people, those with

a BMI of 40 or above, as particularly at a higher risk for COVID-19. But recent medical

data shows that people like Mr. Mills who are considered obese but have BMIs lower

than 40 are also at increased risk. People under 60 years old, with a BMI between 30

and 34, were twice as likely to need acute medical care related to COVID-19 than those

with a BMI less than 30.22 Further, these same people were 1.8 times more likely to



19
   CDC, People Who Need Extra Precautions: People of Any Age with Underlying Medical
Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#asthma (last visited July 7, 2020).
20
   See, e.g., United States v. Gorai, 2020 WL 1975372, at *3 (D. Nev., Apr. 24, 2020)
(“[D]efendant’s asthma falls squarely within the ambit of preexisting conditions that the
CDC has unambiguously explained place him at greater risk of COVID-19”); United
States v. Norris, No. 3:18-cr-243, Dkt. 37 (D. Conn., Apr. 16, 2020) (granting reduction
where only risk factor identified was asthma); United States v. Wen, 2020 WL 1845104
(W.D.N.Y., Apr. 13, 2020) (granting reduction for 48-year old defendant where only
risk factor was history of asthma; noting possible positive case at institution).
21
    See Nat’l Heart, Lung & Blood Inst., Calculate Your Body Mass Index,
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmi-m.htm.
22
   Jennifer Lighter, et al., Obesity in Patients Younger Than 60 Years Is a Risk Factor for
COVID-19 Hospital Admission, Clinical Infectious Diseases (2020), available at
https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333.
                                               9
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.164 Filed 07/07/20 Page 10 of 26




need care in an Intensive Care Unit than those with BMIs under 30.23 Accounting for

this evidence, on June 25, 2020, the CDC added having a BMI over 30 to the list of risk

factors for people of any age.24

      Recognizing that “obesity is among the risk factors with the strongest and most

consistent evidence of increasing a person’s risk of severe illness from COVID-19,”

Judge Tarnow recently granted compassionate release to a man who had a BMI of

32.3,25 which is lower than Mr. Mills’s.

      Race. Mr. Mills is a Black man. The CDC’s data suggests “a disproportionate

burden of illness and death among racial and ethnic minority groups.”26 A report

detailing data gathered from 580 patients hospitalized with lab-confirmed COVID-19

found that 33% of hospitalized patients were Black compared to 18% in the

community. Id. Where race and ethnicity data were available for those who died of

COVID-19, New York City found death rates among Black people (92.3 deaths per

100,000 population) and Hispanic/Latino persons (74.3) that were substantially higher


23
   Id.
24
   CDC, People Who Need Extra Precautions: People of Any Age with Underlying
Medical Conditions (June 25, 2020), available at https://www.cdc.gov/coronavirus/2
019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus
%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#obesity
(updated June 25, 2020 to reflect data available as of May 29, 2020).
25
   Cotton v. United States of America, No. 2:16-cr-20222, Dkt. #443, Op. & Order, PgID
4045.
26
     CDC, COVID-19 in Racial and Ethnic Minority Groups, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
minorities.html (last accessed June 4, 2020).
                                              10
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.165 Filed 07/07/20 Page 11 of 26




than that of white (45.2) or Asian (34.5) persons.27 Numerous articles have detailed the

racial disparities of COVID-19 in America.28

       In addition, the CDC reports that non-Hispanic Black persons have a rate of

hospitalization due to COVID-19 that is five times that of non-Hispanic white

persons.29




       Although researchers still do not know why COVID-19’s mortality rate is higher

among Black Americans, at least one court has suggested race is a factor to consider.30




27
   Id.
28
   See, e.g., Linda Villarosa, ‘A Terrible Price:’ The Deadly Racial Disparities of Covid-19 in
America, N.Y. Times Magazine (Apr. 29, 2020), available at https://www.nytimes.com/
2020/04/29/magazine/racial-disparities-covid-19.html.
29
   CDC, Other People Who Need Extra Precautions: Racial & Ethnic Minority Groups, https:/
/www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
minorities.html (last visited July 6, 2020).
30
   See Essien v. Barr, No. 20-CV-1034-WJM, 2020 WL 1974761, at *7 (D. Colo. Apr. 24,
2020) (noting that a 55-year-old black man, was at higher risk of experiencing severe
complications from COVID-19 in ordering his early release from prison).
                                               11
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.166 Filed 07/07/20 Page 12 of 26




     B. COVID-19 poses acute risks to people in custody

       Epidemiologists know that detention facilities are “associated with high

transmission probabilities for infectious diseases.” (Ex. C, Beyrer Decl. ¶ 11.)31

Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

many jails and prisons dealt with high numbers of cases.32 When outbreaks occur in

prisons, contagion spreads beyond the confines of jail. (See id. ¶ 12.) “It is therefore an

urgent priority in this time of national public health emergency to reduce the number of

persons in detention as quickly as possible.” (Id.¶ 17 (emphasis added).)

       The numbers of positive-COVID-19 cases in BOP escalated and continue to

increase exponentially. And there is considerable evidence that the numbers publicly

reported by the BOP undercount the number of incarcerated people actually infected.

BOP facilities that implemented testing saw dramatic increases in the number of cases.33

For example, after Judge Gwin forced officials at FCI Elkton to begin testing people

en masse, the number of positive cases jumped from 137 active cases among

incarcerated people on May 19, 2020, to 424 on June 3, 2020. That’s over 300 new cases

in just two weeks. Even by the BOP’s count, the infection rate in the BOP is much


31
   See Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases
45(8):1047-1055 (2007), available at https://doi.org/10.1086/521910.
32
   Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
https://bit.ly/2TNcNZY.
33
   See, e.g., Walter Pavlo, After Seeing Federal Bureau of Prisons Up Close, Federal Judges May
See Sentencing Differently in Future, Forbes (May 3, 2020), shorturl.at/dtN89; Luke Barr,
70% of inmates tested have COVID-19: Bureau of Prisons, ABC News (May 1, 2020),
shorturl.at/ayLRZ.
                                               12
 Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.167 Filed 07/07/20 Page 13 of 26




  faster than the national rate:34

                 COVID-19 Rate of Infection for Various Populations

                                                                          Infection Rate as
                                                           Infections/       Percent of
       Location               Cases      Population        1,000 People      Population
BOP         Imprisoned
Population                  6,86335     144,77636         47.40           4.7404%
United States               2,724,640   329,886,92537     8.26            0.8259%
China                       84,82538    1,394,015,97739   0.06            0.0061%
Italy                       240,96140   62,402,65941      3.86            0.3861%

                                          BOP has an infection rate X times
                                          higher
             Compared to the United
             States                 5.82
             Compared to China      779.04
             Compared to Italy      12.28


         Part of the problem is that the BOP fails to follow its own policies consistently.




  34
     Charts available at https://federaldefendersny.org/ (last visited June 4, 2020).
  35
     Includes the number of BOP inmates who have tested positive for COVID-19, the
  number of BOP inmates who have recovered, and the number of BOP inmates who
  have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
  daily basis.
  36
     Includes the number of federal inmates in BOP-managed institutions, the number of
  federal inmates in community-based facilities, and the number of federal inmates who
  have died from COVID-19. Numbers obtained from www.bop.gov/coronavirus on a
  daily basis.
  37
     Numbers obtained on 7/02/2020 at 5:13pm from https://coronavirus.jhu.edu/ma
  p.html.
  38
     Id.
  39
     Id.
  40
     Id.
  41
     Id.
                                             13
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.168 Filed 07/07/20 Page 14 of 26




Staff who should be quarantined after exposure aren’t.42 Prisons fail to stock basic

essentials like soap.43 The situation is so poor that a union representing 30,000 BOP

employees has filed an OSHA complaint because “staff who were screened and ordered

home” based on the screening tool shown above were “ordered back to work within

48 hours.”44

       The Department of Justice has documented how the BOP has struggled to

provide adequate medical care even in the best of times.45 In recent years, the BOP has

been starved of resources, leaving it understaffed.46 Even the BOP has acknowledged,

the risks of the rapid transmission of contagion in the tight quarters of prisons and jails




42
   Joseph Neff & Keri Blakinger, Federal Prisons Agency “Put Staff in Harm’s Way” of
Coronavirus, The Marshall Project (Apr. 3, 2020), available at: https://bit.ly/2VkWuTC.
43
   See Letter from Jerrold Nadler, Chair, House Judiciary Comm., to William Barr, Att.
Gen., at 1 (Apr. 10, 2020) (“Reports from inside the Oakdale facility indicate that there
is a continuing lack of availability of personal hygiene products and that general
sanitation is lacking.”) (citing Sadie Gurman et al., Coronavirus Puts Prison Under Siege,
Wall Street Journal (Apr. 6, 2020), available at https://on.wsj.com/3a4TD6K.
44
   See OSHA Complaint, https://www.afge.org/globalassets/documents/
generalreports/coronavirus/4/osha-7-form-national-complaint.pdf. The situation has
worsened since the plaintiffs filed this complaint. Inmate movement across BOP and
local detention centers—one of the central OSHA complaints—continues.
45
   See U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal
Bureau of Prisons’ Medical Staffing Challenges (Mar. 2016), https://oig.justice.gov/reports/
2016/e1602.pdf (the BOP experienced chronic medical staff shortages and failed to
take adequate measures to address them).
46
   See Oversight of the Federal Bureau of Prisons and Implementation of the First Step Act of 2018:
Hearing before the Subcomm. on Crime, Terrorism, and Homeland Security of the H. Comm. on the
Judiciary, 115th Cong. 2-4 (2019) (statement of Kathleen Hawk Sawyer, Director, Fed.
Bureau of Prisons).
                                                 14
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.169 Filed 07/07/20 Page 15 of 26




present major challenges in keeping incarcerated people and staff safe and healthy.47

      These circumstances are extraordinary and compelling even if, according to the

BOP, there are presently no active cases of COVID-19 amongst staff or incarcerated

people at Ray Brook FCI. “Zero confirmed COVID-19 cases is not the same thing

as zero COVID-19 cases.”48

      As recently as July 6, 2020, there were still active cases. On June 8, 2020, the

BOP reported that one incarcerated person had a confirmed case of COVID-19 at Ray

Brook FCI. That number remained steady until June 12, 2020, when the BOP reported

four confirmed cases among incarcerated people. (See Ex. G, Screenshots of BOP

Website for 6/4 & 6/8–6/12) Since then, two people have recovered, and now there

confirmed cases of COVID-19 amongst incarcerated people at Ray Brook FCI. On

June 19, 2020, the BOP reported that one staff member tested positive. Based on

information reported by the BOP, it appears that person was considered “recovered”

by June 30, 2020.

      But these numbers do not show the whole picture. More telling is the BOP’s

public information about the number of COVID-19 tests performed at Ray Brook FCI.

Only 54 people have been tested for the virus there, and 11 of those tested were positive




47
   See Fed. Bureau of Prisons, Program Statement 6190.04: Infectious Disease
Management (2014).
48
   Amarrah, 2020 WL 2220008, at *6.
                                     15
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.170 Filed 07/07/20 Page 16 of 26




for the virus—approximately one fifth of those tested.49 There are no test results

pending right now, which means we cannot know if there are, in fact, no cases of

COVID-19 in Ray Brook FCI.

        Courts have not hesitated to grant home confinement even in facilities without

confirmed cases because the realities of prison life make it impossible for medically

vulnerable inmates like Mr. Mills to follow CDC guidelines to protect themselves in the

face of COVID-19.50 At Ray Brook FCI, people are crammed into “four-person cells

that are ‘about the size of a common fast-food restaurant bathroom.’”51 Although nearly

two months have passed since The Appeal’s initial reporting, the conditions that make

the prison a tinderbox for infection have not have not changed.

     C. Mr. Mills has good cause for concern about the safety of his children

        One of the reasons he should be home: the mother of his kids is a healthcare

worker in the triage unit, where she encounters, tests, and treats people infected with

the novel coronavirus. Healthcare workers on the frontline of this crisis have been the


49
   BOP, COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last
visited July 7, 2020).
50
   See, e.g., United States v. Asaro, No. 17-CR-127 (ARR), 2020 WL 1899221 (E.D.N.Y.
April 17, 2020) (“absent more information about how much testing the BOP is
conducting, it is possible that undetected cases are present in the facility”); United States
v. Burrill, No. 17-CR-00491-RS-1, 2020 WL 1846788, at *4 (N.D. Cal., April 10, 2020)
(“Prison conditions mean incarcerated individuals, as well as society as a whole, are
safer the more defendants are released.”).
51
   Harry August & Alex Garnick, ‘The Situation Here Is Dire’: How an Upstate New York
Prison Failed to Contain a COVID-19 Outbreak, The Appeal (Apr.
16, 2020), https://theappeal.org/coronavirus-upstate-new-york-prison-failed-to-
contain-outbreak/.
                                              16
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.171 Filed 07/07/20 Page 17 of 26




virus’s most common victim. By mid-April 2020, nearly 9,300 U.S. healthcare workers

contracted COVID-19.52 “The CDC researchers acknowledge the figures are almost

certainly a substantial undercount because most of the people tested in the overall data

set (84%) didn’t say whether they’re a health care worker or not.”53 Home confinement

would allow Mr. Mills to care for his children until this crisis subsides and minimize

their potential exposure to COVID-19.

     D. Mr. Mills has a release plan

        Mr. Mills enjoys the love and support of family who will help him succeed if he

is released early. For the past three years, he has been in a relationship with Courtney

Johnson. They have a two-year-old daughter together and plan to marry when he is

released. Ms. Johnson works as a medical assistant in Ann Arbor and is in the process

of starting a business. (See Ex. H, Courtney Johnson Ltr.)

        If released, however, Mr. Mills will not have to rely on the success of a new

business to support himself. Ms. Johnson’s father does work as a handyman and has

offered Mr. Mills a job if he returns. (Ex. I, Robert Johnson Ltr.) Mr. Mills also enjoys

the support of his uncle, Shawn McLendon, who works at a factory that hires people

who have been convicted of felonies. He has offered to help Mr. Mills apply for work



52
   Blake Farmer, At Least 9,000 U.S. Health Care Workers Sickened With COVID-19, CDC
Data Shows, NPR (Apr. 15, 2020), https://www.npr.org/sections/health-
shots/2020/04/15/834920016/at-least-9-000-u-s-health-care-workers-sickened-with-
covid-19-cdc-data-shows.
53
   Id.
                                           17
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.172 Filed 07/07/20 Page 18 of 26




there. And, if that does not work, then Tanesha Green, Mr. Mills’s cousin, plans to

connect him with At Work, the temporary agency through which she found work at

one of Cadillac’s planting factories.

        Mr. Mills also has a place to live. If released, Mr. Mills plans to live with

Ms. Green on Hayes Street in Detroit, Michigan. Ms. Green lives in this home with her

two children who are 18 and 8 years old. She owns a four-bedroom home, and she has

offered Mr. Mills one of the bedrooms.54 Ms. Green fully understands the necessity of

social distancing and will ensure that Mr. Mills will adhere to the CDC’s and governor’s

guidance.

     E. The sentencing factors in 18 U.S.C. § 3553(a) favor Mr. Mills’s release

        Given that Mr. Mill will be eligible for release to home detention on October 3,

2020, the question is whether an additional three months in prison will serve the

objectives of punishment. Retribution, deterrence, incapacitation, and rehabilitation,

see 18 U.S.C. § 3553(a), do not justify Mr. Mills’s continued incarceration in unsanitary




54
   Ms. Johnson currently lives across the street from a school, but plans to move to
reunite the family. Mr. Mills was convicted of a sex offense in 2001. But he is a class
member represented by the ACLU in ongoing litigation about the validity of Michigan’s
Sex Offender Registration Act. The Sixth Circuit and Judge Cleland has found that the
Act violates the Ex Post Facto Clause for class members, and is therefore
unconstitutional. The residency restrictions are also unconstitutional. See generally Doe v.
Snyder, No. 2:16-cv-13137, Dkt. #84, PgID 1777–1808 (E.D. Mich.). In April, he
enjoined the enforcement of the Act during the COVID-19 pandemic. Id., Dkt. #91,
PgID 1847–51. Out of an abundance of caution, Mr. Mills has made alternative living
arrangements so as not to be in violation of any state or federal law.
                                           18
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.173 Filed 07/07/20 Page 19 of 26




lockdown conditions without access to programming for the next three months are

few.

       Retribution & Deterrence. The conditions of incarceration are inherently

intertwined with the question of what punishment is just for this supervised release

violation. Mr. Mills will spend whatever time left there is to serve in harsher-than normal

conditions.

       In addition to the conditions that make social distancing nearly impossible,

Mr. Mills is isolated indoors in his cell nearly all the time. Since March 13, 2020, BOP

“modified its operations” to respond to the spread of COVID-19.55 Under this plan

people “in every institution” are “secured in their assigned cells/quarters to decrease

the spread of the virus.”56 Family and friends are prohibited from visiting.57

Programming, absent select UNICOR operations, has ceased and movement


55
   Fed. Bureau of Prisons, Fed. Bureau of Prisons COVID-19 Action Plan (Mar. 13, 2020),
https://www.bop.gov/resources/news/20200313_covid-19.jsp (Phase II). Phase II’s
modified operations were extended as described in Phase III, Phase IV, Phase V, Phase
VI, and Phase VII.
56
   Institution lockdown commenced on April 1, 2020 (Phase V) and was subsequently
extended through May 18, 2020, (Phase VI) and again through June 30, 2020 (Phase
VII). And, at some facilities, once someone tests positive for the virus, they are put in
solitary confinement. See, e.g., Class Action Complaint, Torres v. Milusnic, No. 20-cv-
04450 (C.D. Cal. May 16, 2020), ECF No. 1, at 55 (Declaration of Joanna Perales)
(petitioner placed in Special Housing Unit (SHU) after testing positive for COVID-19);
Class Action Petition for Writ of Habeas Corpus, Hallinan v. Scarantino, No. 20-hc2088-
FL (E.D.N.C. May 26, 2020), ECF No. 1-4, at 6 (Declaration of Roger Duane
Goodwin) (Petitioner in FCI Butner Medium I moved to the SHU after testing positive
for COVID-19).
57
   Fed. Bureau of Prisons, BOP Implementing Modified Operations, https://www.bop.gov/
coronavirus/covid19_status.jsp (last visited July 6, 2020).
                                            19
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.174 Filed 07/07/20 Page 20 of 26




throughout the facility is suspended.58 And while BOP’s website claims people are

permitted to move for showers three times a week, telephone and email access,

commissary, and laundry,59 in reality, even these basic activities are often not allowed.60

Conditions amount to a “total lockdown” nearly all day long.61




58
   Id.
59
   Id.
60
   Torres, ECF No. 1, at 8 (Lompoc); See also, e.g., Mem. From B. von Blanckensee, Acting
Complex Warden FCC Lompoc, to All Staff at FCC Lompoc (Apr. 17, 2020) (“no
phone or computer access”), https://bit.ly/3cdgA8H, Hallinan, ECF No. 1-4, at 3-4
(Decl. of Roger Duane Goodwin) (“Our unit [in FCI Butner Medium] remains locked
down. . . except for about 1 hour on weekdays, when we are allowed to take a walk
outside of our unit.”); Torres, at 22-28 (describing crowded, unsanitary conditions);
Torres, at 56 (Declaration of Joanna Perales) (“prisoners were not allowed to shower”
and “once [prisoners] run out of soap, they cannot purchase any more because the
commissary is closed”); id. at 59-60 (Decl. of Graciela Zavala-Garcia) (“my son was
denied all access to telephones, email and commissary” and “my son has not been able
to shower or change into clean clothes”); Class Action Complaint, Wilson v. Ponce, No.
20-cv04451 (C.D. Cal. May 16, 2020), ECF No. 1, at 82-83 (Decl. of Jackeline Vazquez)
(describing the crowded and unsanitary living conditions at FCI Terminal Island and
declaring that “my brother was told that prisoners would not be able to use phones and
computers until further notice”); Emergency Petition for Writ of Habeas Corpus,
Wilson v. Williams, No. 20-cv-794 (N.D. Ohio Apr. 13, 2020), ECF No. 1-5, at 3-4 (Decl.
of Kendal Nelson) (“[At FCI Elkton] They are not allowing us to go outside and get
fresh air, and we’re not allowed into the law library.”).
61
   Letter from Dr. Sandro Galea, Dean, Boston Univ. School of Pub. Health, et al., to
President Trump 1 (Mar. 27, 2020), https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf (co-signed by
numerous public health officials from leading medical and public health institutions);
see also Ctrs. for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://bit.ly/2M9IF6a (last visited July 6, 2020) (recognizing that correctional and
detention facilities present “unique challenges for control of COVID-19 transmission,”
due to the fact that individuals “live, work, eat, study, and recreate within congregate
environments”).
                                             20
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.175 Filed 07/07/20 Page 21 of 26




       Because of COVID-19, any time longer Mr. Mills spends in prison will

necessarily be more severe than usual. We cannot know when the next pandemic will

occur. But Mr. Mills knows how uniquely miserable life in prison is during these

challenging times. This experience will make him pause to think twice before engaging

in any criminal activity.

       Incapacitation. Since this Court imposed judgment, Mr. Mills has taken the

time in custody to work on himself. He has not been disciplined at all in the past two

years. (Ex. J, Discipline Report.) This fact demonstrates how Mr. Mills has matured in

the last three years because this is the first prison sentence he has served without any

receiving any discipline. His discipline-free record over the past three years is strong

evidence to believe home confinement and supervision will adequately protect the

public.

       The BOP has relied exclusively on Mr. Mills’s PATTERN score to deny earlier

release to home confinement. That score should not influence this Court. It is generated

by an algorithm created pursuant to the 1SA as a means for the BOP to determine an

inmate’s “risk of recidivism” in order to provide that inmate with programming

commensurate with that score, and allow that inmate to complete the programming as

an incentive to receive earned time credits towards early release.62 But “it is still an


62
  Dept. of Justice, Department of Justice Announces Enhancements to the Risk Assessment System
and Updates on First Step Act Implementation (Jan. 15, 2020), https://www.justice.gov/op
a/pr/department-justice-announces-enhancements-risk-assessment-system-and-
updates-first-step-act.
                                              21
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.176 Filed 07/07/20 Page 22 of 26




incomplete tool [and] it has yet to be independently validated, as required by the

First Step Act.”63 In fact, “many questions remain about PATTERN’s validity because

of possible racial/ethnic and gender bias and because of the tool’s overemphasis on

static factors such as criminal history.”64 For these reasons, numerous civil rights groups

have urged the Attorney General to stop using PATTERN to assess who should be

released during this pandemic.65 Troublingly, in the past year, the threshold needed to

qualify as “minimum” or “low” risk changed substantially—a move that has undercut

the Attorney General’s promise to reduce to the prison population in this crisis.66

       Rehabilitation. Mr. Mills has also taken numerous programs in an effort to

develop the skills he will need to succeed. Those closest to him have witness great

personal growth during the last few years. (Ex. H, Courtney Johnson Ltr.; Ex. I, Robert

Johnson Ltr.)




63
   See Nadler & Bass Press Release, https://judiciary.house.gov/news/documentsingle.
aspx?DocumentID=2893.
64
    Id. See generally Ex. K, David Patton & Jon Sands, Fed. Pub. & Comm’y Defenders
Leg. Comm., Letter to Nat’l Inst. of Just. Re: DOJ First Step Act Listening Session on
PATTERN (Sept. 13, 2019) (noting, among other things, the disparate impact on Black
incarcerated people); Ex. L, David Patton, Statement Before Judiciary Committee of
the House of Representative Subcommittee on Crime, Terrorism, & Homeland
Security: The FBI & Implementation of the First Step Act at 7–9 (Oct. 17, 2019).
65
   Letter to Attorney Gen. William Barr (Apr. 3, 2020), available at http://civilrightsdo
cs.info/pdf/policy/letters/2020/Final_Letter_on_PATTERN_in_Response_to_AG
_Barr_Memo_on_4_26-4_3_2020.pdf.
66
   Ian MacDougall, Bill Barr Promised to Release Prisoners Threatened by Coronoavirus, supra at
n.21.
                                            22
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.177 Filed 07/07/20 Page 23 of 26




      While in the BOP, Mr. Mills has taken advantage of numerous programs to

reorient his thinking and to prepare him for re-entry into the community. Mr. Mills has

completed 20 programs in the past three years. (Ex. M, Mills Transcript) During his

previous term of imprisonment, Mr. Mills participated in only seven programs. (Id.)

More than his previous term of incarceration, Mr. Mills’s transcript shows that he has

made a concerted effort to develop interpersonal and professional skills so that he can

be a productive member of the community. He has received certificates for completing

the following courses:

             Personal Development
             Resource Fair Course
             The Man Up Program
             Reentry Support Resources, Problem Solving & Decision Making
             Values Clarification, Goal Setting & Achieving
             Non-Residential Drug Abuse Program
             Anger Management
             The Alternatives to Violence Project

(Ex. N, Certificates)

      As Mr. Mills explains, these programs have helped him to reflect on his past

behavior and to take responsibility for his actions. He specifically identifies the

Alternatives to Violence Project as a program that has taught him how to respond to

frustration and disappointment in non-violent ways. (Ex. O, Mills Letter) Mr. Mills has

developed the tools to succeed, and he has a support network ready and willing to help

him become a productive citizen.


                                          23
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.178 Filed 07/07/20 Page 24 of 26




        It’s unlikely that Mr. Mills will be able to complete any additional programs

during that time; the BOP has been under modified lockdown for over two months

and suspended all programs. There is no end to the lockdown in sight. To the extent

he needs additional assistance, community-based options through the U.S. Probation

Department are better positioned to help him develop additional skills. Home

confinement will adequately protect the public, minimize the spread of COVID-19, and

offer safer conditions for Mr. Mills to manage his health conditions.

     III.   A 14-day Quarantine in BOP Custody Is Not Appropriate

        This Court should not subject Mr. Mills to a 14-day quarantine. Placement in

“quarantine” does not protect inmates from contracting COVID-19 in prison, because

they are still exposed to staff who circulate in and out of the quarantine location, as well

as in and out of the prison and the community at large. District courts have properly

concluded this “Kafkaesque” 14-day “quarantine” “is neither quarantine nor limited to

14 days.”67 Instead, quarantine involves housing with many other people “in conditions

that will inevitably permit the virus to spread.”68 Mr. Mills can effectively self-quarantine

at his cousin’s home.




67
   United States v. Scparta, 2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020); see also United
States v. Resnick, 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020) (rejecting 14-day quarantine
in prison and because home confinement “will be significantly better than Devens
FMC”); United States v. Stephens, Case No. 1:08-CR-15, Dkt. 719 (W.D. Va. May 6, 2020)
(amending the court order so that no quarantine period is required).
68
   Scparta, 2020 WL 1910481, at *1.
                                            24
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.179 Filed 07/07/20 Page 25 of 26




     IV.   How to Accomplish Mr. Mills’s Immediate Release.

       If this Court grants Mr. Mills’s motion for compassionate release, the judgment

should be specific to effectuate his immediate release. Mr. Mills is currently serving an

aggregate 48-month sentence because this Court imposed a 12-month sentence

consecutive to the 36-month sentence for Case No. 17-CR-20698.69 Mr. Mills has

served 70% of this aggregate sentence. (Ex. A, Inmate Data) Undersigned counsel

contacted the BOP’s Designation and Computation Center to determine how to

accomplish Mr. Mills’s immediate release. According to BOP senior counsel, it seems

one order can accomplish this objective as long as it states that both sentences have

been reduced to time served and that the defendant should be released immediately.

                                   CONCLUSION

       This Court should grant Thomas Mills compassionate release.

Date: July 7, 2020                       Respectfully Submitted,


                                         FEDERAL COMMUNITY DEFENDER


                                         s/ Colleen P. Fitzharris
                                         Attorney for Thomas Mills
                                         613 Abbott Street, Suite 500
                                         Detroit, Michigan 48226
                                         313-967-5868
                                         E-mail: colleen_fitzharris@fd.org



69
  Mr. Mills has also filed a motion for compassionate release with Judge Roberts, which
remains pending. United States v. Mills, No. 2:17-cr-20698, Dkt. #23.
                                            25
Case 2:13-cr-20487-GAD-DRG ECF No. 46, PageID.180 Filed 07/07/20 Page 26 of 26




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

Date: July 7, 2020

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Thomas Mills
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                         26
